Exhibit 10.2

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

THIS SEVERANCE AND CHANGE IN CONTROL AGREEMENT (“Agreement”) dated as of
September 1, 2011 (the “Effective Date”) is entered into by and between G.
Charles Robb, Chief Financial Officer (“CFO”) and Corcept Therapeutics
Incorporated, a Delaware corporation (the “Company”).

WITNESSETH:

WHEREAS, CFO is a senior executive of the Company and is expected to continue to
make major contributions to the short and long term profitability, growth and
financial strength of the Company;

WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as defined below) exists;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management;

WHEREAS, the Company wishes to ensure that CFO is not practically disabled from
discharging his duties in respect of a proposed or actual transaction involving
a Change in Control; and

WHEREAS, the Company desires to provide additional inducement for CFO to
continue to remain in the employ of the Company.

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and CFO agree as
follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Cause” shall mean (i) CFO’s gross negligence or willful misconduct in the
performance of his duties to the Company where such gross negligence or willful
misconduct has resulted or is likely to result in material damage to the Company
or its subsidiaries; (ii) CFO’s willful and habitual neglect of his or her
duties of consulting or employment; (iii) CFO’s commission of any act of fraud
with respect to the Company; (iv) CFO’s conviction of or plea of guilty or nolo
contendere to felony criminal conduct or any crime involving moral turpitude; or
(v) CFO’s violation of any noncompetition or confidentiality agreement that CFO
has entered into with the Company.



--------------------------------------------------------------------------------

(c) The term “Change in Control” shall mean: (i) the liquidation, dissolution or
winding up of the Company; (ii) any consolidation or merger of the Company with
or into any other corporation or other entity or person, or any other corporate
reorganization in which the Company’s stockholders immediately prior to such
transaction do not hold more than fifty percent (50%) of the voting power of the
surviving or acquiring entity (or its parent) immediately following such
transaction (taking into account only voting power resulting from stock held by
such stockholders prior to such transaction); (iii) any transaction or series of
related transactions to which the Company is a party in which in excess of fifty
percent (50%) of the Company’s voting power outstanding before such transaction
is transferred or (iv) a sale, conveyance or other disposition of all or
substantially all of the assets of the Company (including without limitation a
license of all or substantially all of the Company’s intellectual property that
is either exclusive or otherwise structured in a manner that constitutes a
license of all or substantially all of the assets of the Company); provided that
a Change in Control shall not include (A) a merger or consolidation with a
wholly-owned subsidiary of the Company, (B) a merger effected exclusively for
the purpose of changing the domicile of the Company or (C) any transaction or
series of related transactions principally for bona fide equity financing
purposes.

(d) “Good Reason” shall mean any of the following events which CFO provides
written notice to the Company of within 90 days of such event having occurred
and which is not cured by the Company within 30 days after such written notice
thereof is provided to the Company by CFO: (i) any reduction of CFO’s base
salary or target annual bonus; (ii) any involuntary relocation of CFO’s
principal workplace to a location more than 35 miles in any direction from CFO’s
current principal workplace, (iii) a substantial and material adverse change,
without CFO’s written consent, in CFO’s title, authority, responsibility or
duties; or (iv) any material breach by the Company of any provision of this
Agreement or any other employment agreement, after written notice delivered to
the Company of such breach and the Company’s failure to cure such breach;
provided, however, in the context of a Change in Control, CFO shall not have
Good Reason to resign in connection with a reorganization of the Company in
which the executive would retain substantially similar title, authority, duties,
base pay and bonus but might have greater or lesser reporting responsibilities.
In order to constitute a termination of employment for Good Reason, CFO’s
employment must be terminated no later than 180 days following the initial
occurrence of any events set forth above.

2. Terminations Without Cause or for Good Reason. If CFO’s employment shall
terminate involuntarily without Cause or for Good Reason, the Company shall
provide CFO with severance payments and benefits pursuant to this Section 2.

(a) Terminations Not in Connection with a Change In Control. If CFO’s employment
shall terminate involuntarily without Cause or for Good Reason, prior to a
Change in Control or more than eighteen (18) months following a Change in
Control, the Company shall provide CFO with the following severance payments and
benefits in lieu of any severance benefits to which the CFO may otherwise be
entitled to under any severance plan or program maintained by the Company:

(i) Severance Payments: Pay to CFO an amount equal to twelve (12) months then
current base salary, payable in substantially equal installments in accordance
with the Company’s customary payroll practices and procedures. The continuation
of your base salary shall be paid beginning on the sixtieth (60th) day following
the date of termination, all payments deferred pursuant to this sentence shall
be paid in a lump sum

 

2



--------------------------------------------------------------------------------

to CFO and any remaining payments due under this paragraph shall be paid as
otherwise provided herein.

(ii) Continued Benefits. If CFO elects to continue his health insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) following such termination, then the Company shall pay CFO’s monthly
COBRA premium for continued health insurance coverage for CFO and CFO’s eligible
dependents until the earlier of (i) twelve (12) months following the termination
date, or (ii) the date upon which CFO and his eligible dependents become
eligible for comparable coverage under a group health insurance plan maintained
by subsequent employer.

(b) Terminations in Connection with a Change In Control. If CFO’s employment
shall terminate involuntarily without Cause or for Good Reason, within eighteen
(18) months following a Change in Control, the Company shall provide CFO with
the following severance payments and benefits in lieu of any severance benefits
to which the CFO may otherwise be entitled to under any severance plan or
program maintained by the Company:

(i) Severance Payments: Pay to CFO an amount equal to twelve (12) months then
current base salary, payable in a lump sum on the sixtieth (60th) day following
the termination of employment.

(ii) Continued Benefits. If CFO elects to continue his health insurance coverage
under COBRA following such termination, then the Company shall pay CFO’s monthly
COBRA premium for continued health insurance coverage for CFO and CFO’s eligible
dependents until the earlier of (i) twelve (12) months following the termination
date, or (ii) the date upon which CFO and his eligible dependents become
eligible for comparable coverage under a group health insurance plan maintained
by subsequent employer.

(iii) Equity Awards. Notwithstanding any provision to the contrary in any equity
award agreement or equity compensation plan, the Company shall cause all
outstanding equity awards then held by CFO (including, without limitation, stock
options, stock appreciation rights, phantom shares, restricted stock or similar
awards) to become fully vested and, if applicable, exercisable with respect to
all the shares subject thereto effective immediately prior to the date of
termination. In all other respects, such awards will continue to be subject to
the terms and conditions of the plans, if any, under which they were granted and
any applicable agreements between the Company and CFO.

(c) Notwithstanding anything to the contrary in this Section 2, in the event
that the Company, or its successor, requests CFO to continue to serve in the
same position following a Change in Control for a six (6)-month (or shorter)
transition period (“Transition Period”), CFO shall not have Good Reason to
resign pursuant to Section 1(d)(iii) during such Transition Period regardless if
CFO’s title, authority, responsibility or duties have been materially reduced;
provided that during such Transition Period CFO continues to be paid the same
salary and be provided with the same bonus opportunity, if any, as in effect
immediately prior to such Change in Control and CFO’s principal workplace is not
relocated more than 35 miles from its location immediately prior to such Change
in Control. Following the Transition

 

3



--------------------------------------------------------------------------------

Period, CFO may resign for Good Reason pursuant to Section 1(d)(iii) and be
entitled to the benefits set forth in Section 2(b).

3. Conditions to Receipt of Severance.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 2 will be subject to CFO signing and not revoking a
separation agreement and release of claims in a form reasonably acceptable to
the Company within sixty (60) days following CFO’s termination of employment. No
severance pursuant to Section 2 will be paid or provided until the separation
agreement and release of claims becomes effective.

(b) Section 409A. Notwithstanding anything contained in this Agreement to the
contrary, to the maximum extent permitted by applicable law, amounts payable to
CFO pursuant to Section 2 shall be made in reliance upon Treas. Reg.
Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg.
Section 1.409A-1(b)(4) (Short-Term Deferrals). For this purpose each installment
or monthly payment to which CFO is entitled under Section 2 shall be considered
a separate and distinct payment. In addition, (i) no amount deemed deferred
compensation subject to Section 409A shall be payable pursuant to Section 2
unless the CFO’s termination of employment constitutes a “separation from
service” within the meaning of Treas. Reg. Section 1.409A-1(h) and (ii) if the
CFO is deemed at the time of his separation from service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then to the
extent delayed commencement of any portion of the termination benefits to which
CFO is entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of CFO’s
termination benefits shall not be provided to CFO prior to the earlier of
(A) the expiration of the six-month period measured from the date of the CFO’s
“separation from service” with the Company (as such term is defined in the
Treasury Regulations issued under Section 409A of the Code) or (B) the date of
CFO’s death. Upon the earlier of such dates, all payments deferred pursuant to
this Section 3(b) shall be paid in a lump sum to CFO, and any remaining payments
due under the Agreement shall be paid as otherwise provided herein. The
determination of whether CFO is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his separation from
service shall be made by the Company in accordance with the terms of
Section 409A of the Code and applicable guidance thereunder (including without
limitation Treas. Reg. Section 1.409A-1(i) and any successor provision thereto).
The reimbursement of any expense under this Agreement shall be made no later
than December 31 of the year following the year in which the expense was
incurred. The amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year.

4. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise, including, without
limitation, any successor due to a Change in Control) to the business or assets
of the Company, by agreement in form and substance reasonably satisfactory to
CFO, expressly to assume and agree to perform this Agreement in the same manner
and to the same extent the Company would be required to perform if no such
succession had taken place. This Agreement will be binding upon and inure to the
benefit of the Company and any successor to the Company, including, without
limitation, any persons directly or indirectly acquiring the business or assets
of the Company in a transaction constituting a Change in Control (and such
successor shall thereafter be deemed the

 

4



--------------------------------------------------------------------------------

“Company” for the purpose of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by CFO’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 4(a) and 4(b). Without limiting the generality or effect of the
foregoing, CFO’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by CFO’s will or by the laws of descent
and distribution and, in the event of any attempted assignment or transfer
contrary to this Section 4(c), the Company shall have no liability to pay any
amount so attempted to be assigned, transferred or delegated.

5. Amendment or Termination of Agreement. This Agreement may be changed or
terminated only upon the mutual written consent of the Company and CFO. The
written consent of the Company to a change or termination of this Agreement must
be signed by an executive officer of the Company after such change or
termination has been approved by the Board.

6. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
DHL, addressed to the Company (to the attention of the Secretary of the Company)
at its principal executive office and to CFO at his principal residence, or to
such other address as any party may have furnished to the other in writing and
in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

7. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

8. Governing Law; Jurisdiction. The laws of the state of California shall govern
the interpretation, validity and performance of the terms of this Agreement,
regardless of the law that might be applied under principles of conflicts of
law. Any suit, action or proceeding against CFO, with respect to this Agreement,
or any judgment entered by any court in respect of any of such, may be brought
in any court of competent jurisdiction in the State of California, and CFO
hereby submits to the jurisdiction of such courts for the purpose of any such
suit, action, proceeding or judgment.

 

5



--------------------------------------------------------------------------------

9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by CFO and the Company. No waiver by either party hereto at any time of
any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements of the parties with respect to such subject matter. No
agreements or representations, oral or otherwise, expressed or implied with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement. References to Sections are to
references to Sections of this Agreement.

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

11. Interpretation. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code, and the Department of Treasury Regulations and other
interpretive guidance issued thereunder, including, without limitation, any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that any amounts payable hereunder would otherwise
be taxable to CFO under Section 409A, the Company may adopt such limited
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company reasonably
determines are necessary or appropriate to comply with the requirements of
Section 409A and thereby avoid the application of taxes under such Section.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

CORCEPT THERAPEUTICS INCORPORATED

/s/ Joseph K. Belanoff MD

Joseph K. Belanoff, Chief Executive Officer

/s/ G. Charles Robb

G. Charles Robb, Chief Financial Officer,